Citation Nr: 0725198	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-30 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently assigned a 30 percent 
disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1971.  

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  That decision continued a 30 percent 
disability evaluation.  The veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as impairment of memory, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent disability evaluation, but not 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2006); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the RO did provide the appellant with notice in 
August 2004, prior to the initial decision on the claim in 
December 2004.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the August 2004 letter stated, in relevant 
part, that in order to establish entitlement to the benefit 
that the veteran desired, the evidence must show an increase 
in severity to the veteran's service-connected PTSD.  
Additionally, the August 2005 Statement of the Case (SOC) 
notified the veteran of the reasons for the denial of his 
request for increased rating and, in so doing, informed him 
of the evidence that was needed to substantiate his claim.  
The SOC also provided the veteran with the schedular criteria 
used to evaluate his service-connected PTSD, namely 
Diagnostic Code 9411.

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the August 2004 letter notified him 
that VA records from VAMC St. Louis, Missouri were already 
obtained, and also indicated that reasonable efforts would be 
made to help him obtain any further evidence necessary to 
support his claim.  He was informed that VA would request all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
August 2004 letter notified the veteran that, in addition to 
the records already received, he must provide enough 
information about any further records so that they could be 
requested from the agency or person that has them.  In 
addition, the letter stated that it was the veteran's 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error.  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007); Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply 
to all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for increased rating for PTSD, but he 
was not provided with notice of the type of evidence 
necessary to establish a particular effective date for the 
claim at issue.  The Board notes that the veteran was 
notified of the law and regulations pertaining to increased 
ratings in the SOC, and was given ample opportunity to 
provide additional evidence or argument.  The Board also 
notes that the veteran was given notice of his effective date 
of disability in a previous rating decision in January 2003 
that initially granted the current 30 percent disability 
rating being appealed.  The veteran and his representative 
never disagreed with the assigned effective date but only 
with the rating percentage assigned.  Thus, any questions as 
to the appropriate effective date to be assigned is rendered 
moot, and the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

The Board concludes that VA has done everything reasonably 
possible to assist the veteran with his claim.  The veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  VA has assisted the veteran in developing 
evidence pertaining to his claim for an increased rating by 
providing him with a VA examination.  Thus, the Board finds 
that there is no indication that there is additional 
available evidence to substantiate the veteran's claim that 
has not been obtained and associated with the claims folder.  
VA has further assisted the veteran throughout the course of 
this appeal by providing him with a SOC that informed him of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case. 
Law and Analysis
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2006).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating. 38 C.F.R. § 4.7 
(2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was originally granted service connection for 
PTSD with a 10 percent evaluation in a rating decision of 
October 1993.  The rating decision being appealed continued a 
30 percent disability evaluation for PTSD pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

Under that diagnostic code, a 30 percent evaluation is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

In considering the evidence of record under the applicable 
laws and regulations, the Board concludes that the veteran is 
entitled to a higher evaluation for his PTSD, specifically to 
50 percent disability evaluation.  

A November 2004 VA examination afforded the veteran three 
psychological tests.  He received a score of 59 on the Beck 
Anxiety Index that placed him in the severe range for the 
presence of anxiety.  Some symptoms the veteran experienced 
when anxious included feelings of numbness or tingling, 
inability to relax, feelings of choking, trembling in his 
hands, and difficulty breathing.  The veteran scored 44 on 
the Beck Depression Inventory that placed him in the 
extremely severe range for the presence of depression.  Some 
of his symptoms included feelings of perpetual sadness, 
feelings of guilt most of the time, loss of most interest in 
other people, and great difficulty in making decisions.  
Finally, he was given the Mississippi Scale for a combat-
related posttraumatic stress disorder.  When he took the exam 
approximately two years ago, he scored a 123 - seven points 
below the mean.  On his most recent test, he scored a 143, 
which places him 13 points above the mean.  This indicated to 
the examiner an increase in his symptoms and an exacerbation 
of his posttraumatic stress disorder.

The examiner assigned a Global Assessment of Function (GAF) 
score of 55.  A GAF score between 51 and 60 indicates 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning.  See 38 C.F.R. 
§§ 4.125, 4.130 (2006) (incorporating the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition of the 
American Psychiatric Association in the rating schedule).

Finally, the veteran indicated in his January 2005 notice of 
disagreement that he continued to have memory problems which 
manifested at work.

When all of the evidence and findings contained are 
considered, including the degree of functioning as evidenced 
by these reported scale scores, the Board finds that the 
veteran's PTSD more nearly approximates the criteria for a 50 
percent disability evaluation.  38 C.F.R. § 4.7 (2006).  
Accordingly, the Board concludes that an evaluation of 50 
percent for PTSD is warranted.  The benefit of the doubt is 
resolved in the veteran's favor. See 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.130, Diagnostic 
Codes 9411 (2006).

The Board has also considered whether an evaluation in excess 
of 50 percent for PTSD is warranted under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  However, the medical evidence of 
record does not show a disability picture that more nearly 
approximates the criteria required for the next higher or 70 
percent rating.  38 C.F.R. § 4.7 (2006).  Specifically, the 
medical evidence does not show the veteran to have 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; difficulty in adapting to stressful 
circumstances (including work or work-like setting); and 
inability to establish and maintain effective relationships.  

The November 2004 VA examination revealed that the veteran 
was well groomed and cooperative.  His motor behavior was 
unremarkable and his eye contact was direct.  He was alert 
and oriented to person, place, and time.  Perceptual 
distortions were not noted.  His thought contact was rational 
and logical and his thought process was sequential and goal 
directed.  The veteran appeared to have intact judgment and 
insight and psychotic symptomatology was absent.  The veteran 
was also employed.  While the examiner noted the difficulty 
for the veteran to establish and maintain effective 
relationships, it did not rise to the level of inability to 
establish such relationships described for the 70 percent 
rating.

Therefore, the Board concludes that an increased evaluation 
in excess of 50 percent is not currently warranted.  

In reaching both of these decisions, the potential 
application of various provisions of Title 38 Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In particular, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  In this case, 
however, the veteran's service-connected PTSD has not caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) (2006) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

An evaluation of 50 percent for PTSD is granted.  An 
evaluation in excess of 50 percent for PTSD is denied.


ORDER

An increased rating for service-connected posttraumatic 
stress disorder of 50 percent, but not higher, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


